M'Girk, C. J.,
delivered the-opinion of the Court.
In the Circuit Court of Wayne county, an indictment was found against Logan for atealing a hook of the value of three dollars. A'motion was made to quash the indictment on three grounds. The Court sustained the motion, and quashed the indict- - ment; to reverse which, the cause is brought up by writ of error.
The first reason to quash is, that the indictment is illegible. Of this we cannot judge, only we suppose it to have been legible; -otherwise, the copy we have could not have been given.
The second reason is, that the indictment is unoertain in the value of the thing,-.' stolen. This reason is not well founded.
*378The third is, that there is no certain description of the nature of the offence, as the-title of the book is not given. The objection is to the sufficiency of the indictment in not setting out the title of the book.. We cannot conceive how it is necessary that, the title of the book should be given. The-substance of the-offence is stealing a book of the value of three dollars. It cannot be material, whether the book was printed, written, or blank. If this book was in blank, it could have no title page, yet it would be the subject of larceny. The indictment is well enough.
The judgment is reversed, and. remanded tp the Circuit Court for trial,,&c..